DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
By way of amendment filed 11/13/2020: claims 1, 2, 4, 7, and 8 are amended, claims 3, 5, 6, and 9-13 are originals, claims 14 and 15 are withdrawn and amended, claims 16, 17, 19, and 20 are withdrawn, and claim 21 is new.
Claim Rejections - 35 USC § 112
The previous rejections of claims 7 and 8 under this heading are withdrawn due to the amendments.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zenere (U.S. PGPub 2014/0316549).  Regarding claim 1, Zenere teaches:
A first component of the part (annotated Figure 1 below, the area of body 2 at pentagon A)
A second component of the part spaced apart from the first component (annotated Figure 1 below, the area of body 2 at pentagon B)
A support structure (Figure 1, supports 3) including a frangible connector (Figure 3, bodies 8/9 at the ends of supports 3), the support structure coupled between the first component and the second component such that the support structure fixes the relative position of the first component and the second component (as seen by the arrangement in Figure 1), wherein the frangible connector defines a portion of the support structure with a reduced strength as compared to a remainder of the support structure (Figure 3, Abstract, and paragraph 0058: the bodies 8/9 contain a pre-established fracture area 7)
Wherein the support structure is configured to be removed after the manufacturing process is complete (removal of the supports is discussed throughout the disclosure of Zenere, e.g. paragraph 0041)

    PNG
    media_image1.png
    767
    720
    media_image1.png
    Greyscale

Regarding claim 2:
Wherein the frangible connector defines a relatively low density as compared to the remainder of the support structure, is configured to fracture or break more easily as compared to the remainder of the support structure, defines a necked portion that is thinner than the remainder of the support structure, includes an increased porosity as compared to the remainder of the support structure defines a series of voids along a fracture line of the support structure, defines a plurality of holes, includes a lattice structure, or any combination thereof such that the frangible connector defines the reduced strength as compared to the remainder of the support structure
The bodies 8/9 of Zenere are configured to fracture as claimed due to the fracture area 7, and as seen in Figure 3 the bodies 8/9 define a necked portion at bottom corner 6.
Regarding claim 3, Zenere teaches:
Wherein the support structure is connected to the first component and the second component (As seen in annotated Figure 1 above, the supports 3 are connected to the areas of body 2 at pentagons A and B).
Regarding claim 4, Zenere teaches:
Wherein the support structure is connected to the first component and the second component by the frangible connector (Figure 3, the bodies 8/9 connect body 2 to the supports 3)
Regarding claim 5, Zenere teaches:
Wherein the support structure defines one or more channels for removal of additive powder or airflow measurement (As seen by the shape of supports 3 in Figure 
Regarding claim 7, Zenere teaches:
Wherein the first component and the second component are substantially identical and the build assembly is substantially symmetric about a midplane (If one were to drawn a vertical line down the middle of Figure 1 cutting it in half that would be the midplane and then each side is symmetric including the first component, second component, and supports)
Regarding claim 9, Zenere teaches:
Wherein at least one of the first component and the second component defines a dimensional ratio equal to a length divided by a depth of the first component or the second component, wherein the dimensional ratio is less than 10 (since Zenere teaches a symmetric part as discussed above the claimed ratio in Zenere would be 1)
Regarding claim 10, Zenere teaches:
Wherein the build assembly is post-processed prior to removing the support structure (Zenere uses stereolithography (abstract), thus the removal of uncured resin is seen as post processing and would be done prior to the removal of supports 3)
Regarding claim 11:
Wherein the first component, the second component, and the support structure are manufactured using at least one of selective laser sintering, selective laser melting, electron beam melting, or binder jetting
Claim 11 is a product-by-process claim and is not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP 2113).  In this instance the step of suing the claimed additive manufacturing methods creates layers in the product, this also happen in the stereolithography of Zenere, thus Zenere anticipates the use of a layer by layer manufacturing method for creating the desired product.
Regarding claim 12:
Wherein the first component, the second component, and the support structure are additively manufactured as a single monolithic component
See the previous remarks regarding product by process claims.  In this instance the process used by Zenere creates a single monolithic component.
Regarding claim 13:
See remarks regarding claim 11.

Claims 1-6 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dreano (FR 3043577; using U.S. PGPub 2018/0326495 as the English equivalent).  Regarding claim 1, Dreano teaches:
A first component of the part (Figure 1, ring 3)
A second component of the part spaced apart from the first component (Figure 1, ring 4)
A support structure (Figures 1 and 4, breakable supports 6) including a frangible connector (Figure 4, ridges 6a), the support structure coupled between the first component and the second component such that the support structure fixes the relative position of the first component and the second component (as seen by the arrangement 
Wherein the support structure is configured to be removed after the manufacturing process is complete (removal of the supports is discussed in paragraph 0040)
Regarding claim 2:
Wherein the frangible connector defines a relatively low density as compared to the remainder of the support structure, is configured to fracture or break more easily as compared to the remainder of the support structure, defines a necked portion that is thinner than the remainder of the support structure, includes an increased porosity as compared to the remainder of the support structure defines a series of voids along a fracture line of the support structure, defines a plurality of holes, includes a lattice structure, or any combination thereof such that the frangible connector defines the reduced strength as compared to the remainder of the support structure
The ridges 6a of Dreano are configured to fracture as claimed due to the fracture the relative size of the ridges 6a compared to the rest of the support 6.  The ridges fall within the above underlined categories.  The ridges 6a are necked compared to the rest of supports 6, the spacing between the ridges 6a can be seen as a plurality of holes, and the ridges themselves creates a lattice.



Regarding claim 3, Dreano teaches:
Wherein the support structure is connected to the first component and the second component (As seen in Figure 1, the supports 6 are connected to the rings 3 and 4).
Regarding claim 4, Dreano teaches:
Wherein the support structure is connected to the first component and the second component by the frangible connector (Figures 1 and 4, the supports 6 connect to ring s 3 and 4 via the ridges 6a)
Regarding claim 5, Dreano teaches:
Wherein the support structure defines one or more channels for removal of additive powder or airflow measurement (As seen by the shape of supports 6/ridges 6a in Figures 1 and 4, they define one or more channels.  Since this is a product claim, the manner of intended use is not given additional patentable weight beyond the structure required.  Since Dreano teaches the structure, then Dreano is capable of the desired use.)
Regarding claim 10, Dreano teaches:
Wherein the build assembly is post-processed prior to removing the support structure (Dreano uses a powder bed (e.g. abstract), thus the removal of unused powder is seen as post processing and would be done prior to the removal of supports 6/ridges 6a)



Regarding claim 11:
Wherein the first component, the second component, and the support structure are manufactured using at least one of selective laser sintering, selective laser melting, electron beam melting, or binder jetting
Claim 11 is a product-by-process claim and is not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP 2113).  Nevertheless, in this instance Dreano teaches laser melting of powder, paragraph 0032.
Regarding claim 12:
Wherein the first component, the second component, and the support structure are additively manufactured as a single monolithic component
See the previous remarks regarding product by process claims.  In this instance the process used by Dreano creates a single monolithic component.
Regarding claim 13:
See remarks regarding claim 11.

Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butcher (U.S. PGPub 2016/0243620; already of record).  Regarding claim 21, Butcher teaches:
A first component (one of the blades 102)
A second component spaced apart from the first component (a different blade 102)
A support structure coupled between the first component and the second component such that the support structure fixes the relative position of the first 
Wherein the support structure is not connected to the first component or the second component (paragraph 0017, the supports 104 do not contact the blades 102.  It is noted that new claim 21 uses an OR in the last limitation.  Thus Butcher teaches the or since one support 104 does not touch an adjacent blade)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dreano, in view of Mongillo Jr et al (U.S. PGPub 2016/0023272; herein Mongillo).  Regarding claim 6.
Dreano produces a turbine nozzle sector 1 (Figure 1, paragraph 0005).  However, Dreano is silent to the rings 3/4 having internal passages.
In the same field of turbine parts made by additive manufacturing, Mongillo teaches adding internal cooling passages (Figures 2-4b).
It would have been obvious to one having ordinary skill in the art to add internal cooling passages to the turbine art of Dreano as taught by Mongillo, in order to add the benefit of internal cooling.  Additionally, this is seen as obvious design changes, per MPEP 2144.01 I and IVB.  This is a particular end product and the prior art has shown that such a product can be made via 3D printing, thus an ordinary artisan would be well within their ability to design the product as needed, and in this instance the prior art has shown one can add internal cooling passages to turbine parts during the 3D printing process.
With regards to the rest of claim 6, the passages formed by supports 6/ridges 6a would then connect with these obvious internal passages as taught by Mongillo.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zenere.  Regarding claim 8:
Further comprising a third component and second and third support structures, the first, second, and third components each being joined to the other two of the first, second, or third components by two of the support structure, the second support structure, or the third support structure such that the build assembly forms a polygon
Due to the breadth of “component” one can break down any part into three desired components.  Additionally due to the obviousness of shapes (MPEP 2144.01 I and IVB), especially with regards to using a 3D printing process.  Such an arrangement in claim 8 would have been obvious to one having ordinary skill I the art at the time the 

    PNG
    media_image2.png
    767
    720
    media_image2.png
    Greyscale

The ring shape shown by Zenere is just the shape at that moment that Zenere wanted to produce.  A skilled artisan could as easily made a triangle as shown.  This would not change the required supports which would still be needed along the sides of the triangle, just the shape of the final part.  Thus there would be three components joined by multiple supports, and all within the bounds of the abilities of a skilled artisan and what is disclosed by the art.
Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with respect to new claim 21 (which is previous claims 1 and 2 combined) have been fully considered but they are not persuasive.
The Applicant argues that Butcher teaches in paragraph 0017 that the support 104 touches the blade 102.  The Examiner disagrees.  From paragraph 0017 of Butcher:
“For example, support structures 104 are located underneath the cantilevered feature (blades 102) and do not effectively remove heat from the blades during processing. Support structures 104 were built earlier in the process and do not contact the metal powder layers that are processed to form blades 102. Thus, while support structures 104 provide some degree of physical support, they do not provide significant heat sink capacity to reduce the localized increase in temperature experienced by blades 102 as they are formed.”
Butcher explicitly says that the structures 104 “do not contact” the powder layers that are processed to make the blades 102.  This is no different than what Applicant shows in their Figure 8, where in the specification paragraph 0052 they state that there is a layer of unused powder between the support and component.  Since without this unused powder there would be movement.  Additionally the Applicant uses a powder process thus any gap will be filled with unused powder.  
It is noted that new claim 21 uses an OR in the last limitation.  Thus Butcher teaches the or since one support 104 does not touch an adjacent blade.
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068.  The examiner can normally be reached on Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743